DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 26 April 2022. Claims 2-16 are pending in the instant application.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-16 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,550,441 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. As previously set forth, the claims of the instant application are directed toward a method for treating a patient having an infection with a population of human immunodeficiency virus (HIV) viral particles, comprising: (a) contacting or having contacted a plurality of HIV viral particles from a patient having an infection with a first population of HIV viral particles with a cell in the presence of an HIV entry inhibitor, wherein the plurality of HIV viral particles were obtained from the patient at a first time point, wherein the cell expresses a cell surface receptor to which the viral particles bind, and wherein the cell or the viral particle comprises an indicator nucleic acid that produces a detectable signal when the viral particle enters into the cell, 
(b) collecting or having collected data points that measure entry of the first HIV population into the cell by measuring the amount of the detectable signal produced by the cell in the presence of varying concentrations of the HIV entry inhibitor;
(c) generating a log-sigmoid inhibition curve comprising the data points showing the maximum inhibition percentage for the first HIV population;
(d) comparing the maximum inhibition percentage of the inhibition curve of step (c) to the maximum inhibition percentage of a log-sigmoid inhibition curve for a second HIV population, wherein the second HIV population comprises a plurality of HIV viral particles that were later obtained from the patient at a second time point;
(e) determining that the second HIV population has reduced susceptibility to the HIV entry inhibitor if the maximum inhibition percentage observed for the second HIV population is lower than the maximum inhibition percentage observed for the first HIV population or if the entry of the second HIV population cannot be completely inhibited by the HIV entry inhibitor; and
(f) treating the patient with an effective amount of the HIV entry inhibitor if the maximum inhibition percentage observed for the second HIV population is the same as or higher than the maximum inhibition percentage observed for the first HIV population or if the entry of the second HIV population can be completely inhibited by the HIV entry inhibitor, or treating the patient with an effective amount of a different HIV entry inhibitor or other HIV inhibitor if the maximum inhibition percentage observed for the second HIV population is lower than the maximum inhibition percentage observed for the first HIV population or if the entry of the second HIV population cannot be completely inhibited by the HIV entry inhibitor. Claim 3 specifies the the patient has been treated with an HIV inhibitor between the first and second time points. Claim 4 simply references a method wherein the HIV inhibitor is an entry inhibitor. Claim 5 further specifies that each of the plurality of viral particles comprises: (i) a viral expression vector that lacks a nucleic acid encoding a viral envelope protein, but which comprises an indicator nucleic acid that produces a detectable signal when introduced into the cell, and (ii) a viral envelope protein encoded by a nucleic acid of the first or second HIV population. Preferred indicators include nucleic acids encoding luciferase (claim 6). Claim 7 further stipulates that a plurality of viral particles are produced by co-transfecting into a cell: (i) a plurality of nucleic acids, each encoding a viral envelope protein of the first or second HIV population, and (ii) a viral expression vector lacking a nucleic acid encoding an envelope protein, wherein the vector comprises an indicator nucleic acid that produces a detectable signal. The claims further recite a method wherein the cell surface receptor is CD4 (claim 8) or the cell further comprises a coreceptor, wherein the coreceptor is at least one of CXCR4 or CCR5 (claim 9). Claim 10 further specifies an HIV viral particle comprising gp160, gp120, gp41, or fragment thereof from an HIV from the patient. Claim 11 further stipulates the cell comprises an indicator nucleic acid that produces a detectable signal when the viral particles enter into the cell. The entry inhibitor may be an antibody, fragment thereof, or combination of antibody fragments (claim 12), preferably one that binds to gp120 (claim 13), the CD4 binding site, the variable region 3 (V3), the variable region 2 (V2), a conformational epitope of the HIV envelope surface glycoprotein (claim 14), or gp41 (claim 15), preferably the MPER regions of gp41 (claim 16).
	The claims of the ‘441 patent are directed toward a method for treating a patient with a virus entry inhibitor, comprising: 
(a) obtaining or having obtained a biological sample from a patient comprising a population of human immunodeficiency virus (HIV) viral particles;
(b) contacting or having contacted a plurality of HIV viral particles from the population with a cell in the presence of varying concentrations of an entry inhibitor, wherein the cell expresses a cell surface receptor to which the HIV viral particles bind, and wherein the cell or HIV viral particle comprises an indicator nucleic acid that produces a detectable signal when the HIV viral particle enters into the cell;
(c) collecting or having collected data points that measure entry of the HIV population into the cell by measuring the detectable signal produced by the cell in the presence of varying concentrations of the virus entry inhibitor; (d) generating or having generated a log-sigmoid inhibition curve with the collected data points;
(e) determining or having determined a baseline susceptibility value to the virus entry inhibitor for the HIV population as measured by a maximum inhibition percentage or ability to completely inhibit the HIV population;
(f) comparing or having compared the baseline susceptibility value of step (e) with a baseline susceptibility value for a reference population of HIV viral particles, wherein a baseline susceptibility value of step (e) that is equal to or higher than the baseline susceptibility value for the reference HIV population indicates that the potential course of treatment with the virus entry inhibitor is likely to be effective for the patient; and
(g) treating the patient with the virus entry inhibitor if the baseline susceptibility value of step (e) that is equal to or higher than the baseline susceptibility value for the reference HIV population. Claim 2 utilizes a virus entry inhibitor such as SCH-C, SCH-D, UK-427857, AMD3100, TNX-355, and T-20. Claim 3 further specifies the genotype of the reference HIV population (e.g., HXB2, NL4-3, or SF2). Claim 4 discloses a plurality of HIV viral particles, each comprising: (i) a viral expression vector that lacks a nucleic acid encoding a viral envelope protein, but which comprises an indicator nucleic acid that produces a detectable signal when introduced into the cell, and (ii) a viral envelope protein encoded by a nucleic acid of the HIV population. Claim 5 further stipulates that each of the HIV viral particles comprises the same viral envelope protein. Preferred indicator indicator nucleic acids (e.g., luciferase) are set forth in claim 6. Claim 7 stipulates that a plurality of viral particles are produced by co-transfecting into a cell (i) a plurality of nucleic acids each encoding a viral envelope protein of the HIV population, and (ii) a viral expression vector lacking a nucleic acid encoding an envelope protein, wherein the vector comprises an indicator nucleic acid that produces a detectable signal. Claim 8 specifies a cell surface receptor comprising at least one of CD4, CXCR4, and CCR5 and claim 9 requires the HIV nucleic acid to encode the surface envelope glycoprotein (gp120), the transmembrane envelope glycoprotein (gp41), or both gp120 and gp41.
	Claim 10 references a method for treating a patient having an HIV population, comprising:
(a) contacting or having contacted a plurality of HIV viral particles from the HIV population with a cell in the presence of an HIV entry inhibitor, wherein the HIV entry inhibitor is an antibody or fragment thereof, wherein the cell expresses a cell surface receptor to which the viral particles bind, and wherein the cell or the viral particle comprises an indicator nucleic acid that produces a detectable signal when the viral particle enters into the cell;
(b) collecting or having collected data points that measure entry of the HIV population into the cell by measuring the amount of the detectable signal produced by the cell in the presence of varying concentrations of the HIV entry inhibitor;
(c) generating or having generated a log-sigmoid inhibition curve comprising the data points showing the maximum inhibition percentage for the HIV population;
(d) comparing or having compared the maximum inhibition percentage of the inhibition curve of step (c) to the maximum inhibition percentage of a log-sigmoid inhibition curve for a reference HIV population;
(e) determining that the HIV population has reduced susceptibility to the HIV entry inhibitor if the maximum inhibition percentage observed for the HIV population is lower than the maximum inhibition percentage observed for the reference HIV population or if the entry of the HIV population cannot be completely inhibited by the HIV entry inhibitor; and
(f) treating the patient with an effective amount of an inhibitor other than the HIV entry inhibitor if the maximum inhibition percentage observed for the HIV population is lower than the maximum inhibition percentage observed for the reference HIV population or if the entry of the HIV population cannot be completely inhibited by the HIV entry inhibitor. Claims 11 and 12 stipulate the reference HIV population is an HXB2, NL4-3, or SF2 population. Claim 13 further requires that the plurality of viral particles comprises: (i) a viral expression vector that lacks a nucleic acid encoding a viral envelope protein, but which comprises an indicator nucleic acid that produces a detectable signal when introduced into the cell, and (ii) a viral envelope protein encoded by a nucleic acid of the HIV population. Claim 14 further utilizes an indicator comprising luciferase. Claim 15 requires the the plurality of viral particles to be produced by co-transfecting into a cell: (i) a plurality of nucleic acids, each encoding a viral envelope protein of the HIV population, and (ii) a viral expression vector lacking a nucleic acid encoding an envelope protein, wherein the vector comprises an indicator nucleic acid that produces a detectable signal. Claim 16 requires the cell surface receptor to be at least one of CD4, CXCR4, and CCR5. Claim 17 references HIV viral particle comprising gp160, or both gp120 and gp41. Claim 18 further requires the presence of an indicator        nucleic acid that produces a detectable signal when the viral particles enter into the cell. Claim 19 stipulates that the entry inhibitor is an antibody capable of binding to gp120 (claim 20), the CD4bs or V3 (claim 21) or gp41 MPER (claims 22 and 23). Claim 24 stipulates that the entry inhibitor is an antibody capable of binding to gp120 (claim 25), the CD4bs or V3 (claim 26) or gp41 MPER (claims 27 and 28). Claim 29 further requires the presence of an indicator nucleic acid that produces a detectable signal when the viral particles enter into the cell.
The claims of the instant application a directed toward a method of treating a patient with an HIV-1 quasispecies infection whereas the claims of the ‘441 patent reference a method for treating a patient with a virus entry inhibitor. However, the first step of the claims in the ‘441 patent requires one to examine a patient having a plurality of HIV viral particles from a population present. In other words the ‘441 patent also examines patients infected with an HIV-1 quasispecies. Morevoer, the last step of the instant application involves the administration of an HIV-1 entry inhibitor. Furthermore, the remaining claims each provide additional experimental details that utilize the same reagents (e.g., luciferase, gp120-specific Ab, gp41-specific Ab, etc.) and do not sufficiently distinguish from one another. Thus the two sets of claims clearly encompass overlapping subject matter and are not patentably distinct. Applicant noted that a terminal disclaimer (TD) has been filed to obviate the rejection. Perusal of the most recent response failed to identify a TD. Therefore, the rejection is maintained for the reasons of record clearly set forth.

Claims 2-16 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,603,736 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. As previously set forth, the claims of the instant application are directed toward a method for treating a patient having an infection with a population of human immunodeficiency virus (HIV) viral particles, comprising: (a) contacting or having contacted a plurality of HIV viral particles from a patient having an infection with a first population of HIV viral particles with a cell in the presence of an HIV entry inhibitor, wherein the plurality of HIV viral particles were obtained from the patient at a first time point, wherein the cell expresses a cell surface receptor to which the viral particles bind, and wherein the cell or the viral particle comprises an indicator nucleic acid that produces a detectable signal when the viral particle enters into the cell, 
(b) collecting or having collected data points that measure entry of the first HIV population into the cell by measuring the amount of the detectable signal produced by the cell in the presence of varying concentrations of the HIV entry inhibitor;
(c) generating a log-sigmoid inhibition curve comprising the data points showing the maximum inhibition percentage for the first HIV population;
(d) comparing the maximum inhibition percentage of the inhibition curve of step (c) to the maximum inhibition percentage of a log-sigmoid inhibition curve for a second HIV population, wherein the second HIV population comprises a plurality of HIV viral particles that were later obtained from the patient at a second time point;
(e) determining that the second HIV population has reduced susceptibility to the HIV entry inhibitor if the maximum inhibition percentage observed for the second HIV population is lower than the maximum inhibition percentage observed for the first HIV population or if the entry of the second HIV population cannot be completely inhibited by the HIV entry inhibitor; and
(f) treating the patient with an effective amount of the HIV entry inhibitor if the maximum inhibition percentage observed for the second HIV population is the same as or higher than the maximum inhibition percentage observed for the first HIV population or if the entry of the second HIV population can be completely inhibited by the HIV entry inhibitor, or treating the patient with an effective amount of a different HIV entry inhibitor or other HIV inhibitor if the maximum inhibition percentage observed for the second HIV population is lower than the maximum inhibition percentage observed for the first HIV population or if the entry of the second HIV population cannot be completely inhibited by the HIV entry inhibitor. Claim 3 specifies the the patient has been treated with an HIV inhibitor between the first and second time points. Claim 4 simply references a method wherein the HIV inhibitor is an entry inhibitor. Claim 5 further specifies that each of the plurality of viral particles comprises: (i) a viral expression vector that lacks a nucleic acid encoding a viral envelope protein, but which comprises an indicator nucleic acid that produces a detectable signal when introduced into the cell, and (ii) a viral envelope protein encoded by a nucleic acid of the first or second HIV population. Preferred indicators include nucleic acids encoding luciferase (claim 6). Claim 7 further stipulates that a plurality of viral particles are produced by co-transfecting into a cell: (i) a plurality of nucleic acids, each encoding a viral envelope protein of the first or second HIV population, and (ii) a viral expression vector lacking a nucleic acid encoding an envelope protein, wherein the vector comprises an indicator nucleic acid that produces a detectable signal. The claims further recite a method wherein the cell surface receptor is CD4 (claim 8) or the cell further comprises a coreceptor, wherein the coreceptor is at least one of CXCR4 or CCR5 (claim 9). Claim 10 further specifies an HIV viral particle comprising gp160, gp120, gp41, or fragment thereof from an HIV from the patient. Claim 11 further stipulates the cell comprises an indicator nucleic acid that produces a detectable signal when the viral particles enter into the cell. The entry inhibitor may be an antibody, fragment thereof, or combination of antibody fragments (claim 12), preferably one that binds to gp120 (claim 13), the CD4 binding site, the variable region 3 (V3), the variable region 2 (V2), a conformational epitope of the HIV envelope surface glycoprotein (claim 14), or gp41 (claim 15), preferably the MPER regions of gp41 (claim 16).
	The ‘736 patent is directed toward a method for determining whether an HIV population is resistant to an HIV entry inhibitor, comprising:
(a) contacting a plurality of HIV viral particles with a cell in the presence of an HIV entry inhibitor, wherein the cell expresses a cell surface receptor to which the viral particles bind, and wherein the cell or the viral particle comprises an indicator nucleic acid that produces a detectable signal when the viral particle enters into the cell;
(b) collecting data points that measure entry of the HIV population into the cell by measuring the amount of the detectable signal produced by the cell in the presence of varying concentrations of the HIV entry inhibitor;
(c) generating a log-sigmoid inhibition curve comprising the data points showing the maximum inhibition percentage for the HIV population; and
(d) comparing the maximum inhibition percentage of the inhibition curve of step (c) to the maximum inhibition percentage of a log-sigmoid inhibition curve for a reference HIV population; and
(e) determining that the HIV population has reduced susceptibility to the HIV entry inhibitor if the maximum inhibition percentage observed for the HIV population is lower than the maximum inhibition percentage observed for the reference HIV population. Claim 2 references an entry inhibitor is selected from the group consisting of SCH-C, SCH-D, UK-427857, and TNX-355. Claims 3 and 4 reference an HIV population composed of HXB2, NL4-3, or SF2 population. Claim 5 stipulates that each of the plurality of viral particles comprises: (i) a viral expression vector that lacks a nucleic acid encoding a viral envelope protein, but which comprises an indicator nucleic acid that produces a detectable signal when introduced into the cell, and (ii) a viral envelope protein encoded by a nucleic acid of the HIV population. Each of the plurality of HIV viral particles must comprises the same viral envelope protein in claim 6. A fluorescent signal (e.g., luciferase) is required by claims 7 and 8. Claim references a method wherein the plurality of viral particles are produced by co-transfecting into a cell: (i) a plurality of nucleic acids, each encoding a viral envelope protein of the HIV population, and (ii) a viral expression vector lacking a nucleic acid encoding an envelope protein, wherein the vector comprises an indicator nucleic acid that produces a detectable signal. Claims 10-14 reference various cell surface receptors (e.g., CD4), chemokine receptors (e.g., CXCR4/CCR5) and HIV particles comprising gp160, gp120, or gp41.
	Claim 15 is further directed toward a method for determining whether an HIV population is resistant to an HIV entry inhibitor, comprising:
(a) contacting a plurality of HIV viral particles with a cell in the presence of an HIV entry inhibitor, wherein the cell expresses a cell surface receptor to which the viral particles bind, and wherein the cell or the viral particle comprises an indicator nucleic acid that produces a detectable signal when the viral particle enters into the cell;
(b) collecting data points that measure entry of the HIV population into the cell by measuring the amount of the detectable signal produced by the cell in the presence of varying concentrations of the HIV entry inhibitor;
(c) generating a log sigmoid inhibition curve with the data points of step (b);
(d) identifying the maximum inhibition percentage; and 
(e) determining that the HIV population has reduced susceptibility to the HIV entry inhibitor as compared to a reference virus if the entry of the HIV population cannot be completely inhibited by the HIV entry inhibitor. The reference entry inhibitor may be selected from the group consisting of SCH-C, SCH-D, UK-427857, and TNX-355 (claim 16). Claim 17 stipulates the HIV population is from a subject infected with HIV. Claim 18 further references a plurality of viral particles which comprise: (i) a viral expression vector that lacks a nucleic acid encoding a viral envelope protein, but which comprises an indicator nucleic acid that produces a detectable signal when introduced into the cell, and (ii) a viral envelope protein encoded by a nucleic acid of the HIV population. Claim 19 stipulates that each of the plurality of HIV viral        particles comprises the same viral envelope protein. The detectable signal may be fluorescent (e.g., luciferase) (claims 20 and 21). The plurality of viral particles may be produced by co-transfecting into a cell: (i) a plurality of nucleic acids each encoding a viral envelope protein of the HIV population, and       (ii) a viral expression vector lacking a nucleic acid encoding an envelope protein, wherein the vector comprises an indicator nucleic acid that produces a detectable signal (claim 22). Claims 23-26 reference different cell surface receptors (e.g., CD4, chemokine receptor, CXCR4 or CCR5). Claim 27 simply requires the presence of gp160, gp120, or gp41 on the viral particle. Claims 28 and 29 specify that a signal is generated upon virion entry into the cell.
	The claims of the instant application are directed toward treating a patient with an HIV entry inhibitor whereas the ‘736 patent is directed toward assessing if a patient if resistant to an entry inhibitor and needs to be treated with a different inhibitor. Both methods utilize the same active method steps and ascertain the acceptable treatment regimen for any given patient based upon these findings. Furthermore, the remaining claims each provide additional experimental details that utilize the same reagents (e.g., luciferase, gp120-specific Ab, gp41-specific Ab, etc.) and do not sufficiently distinguish from one another. Accordingly, the claims are not patentably distinct from one another. Applicant noted that a terminal disclaimer has been filed to obviate the rejection. Perusal of the most recent response failed to identify a TD. Therefore, the rejection is maintained for the reasons of record clearly set forth.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               07 May 2022